                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION



 UNITED STATES OF AMERICA,                           CR 19-08-BU-DWM

                      Plaintiff,
                                                             ORDER
        vs.

 DAGOBERTO PINEDA CASTRO,                                             FILED
                                                                        APR 1 0 2019
                      Defendant.
                                                                     Clerk, U.S. District Court
                                                                        District Of Montana
                                                                             Mi'ssoula

      This order refers Defendant Dagoberto Pineda Castro's request for a change
                                           ,,
of plea hearing to Magistrate Judge Jeremiah C. Lynch. The Ninth Circuit joined

every other circuit in holding that magistrate judges can take guilty pleas, with

consent, under 28 U.S.C. § 636(b)(3). United States v. Reyna-Tapia, 328 F.3d

1114, 1119 (9th Cir. 2003). Accordingly, Judge Lynch shall conduct the plea

hearing provided the parties consent. The hearing will be set by separate order

from Magistrate Judge Jeremiah C. Lynch.

      IT IS FURTHER ORDERED that all other pending motions are DENIED as


                                          1
moot. The matter is being considered for expedited sentencing process. Pending

deadlines are VACATED.

      DATED this 10th day of April, 2019.




                                       2
